


114 HR 6528 IH: Litigation Relief for Forest Management Projects Act
U.S. House of Representatives
2016-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
114th CONGRESS2d Session
H. R. 6528
IN THE HOUSE OF REPRESENTATIVES

December 12, 2016
Mr. Zinke introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and the Federal Land Policy and Management Act of 1976 to discourage litigation against the Forest Service and the Bureau of Land Management relating to land management projects.
 
 
1.Short titleThis Act may be cited as the Litigation Relief for Forest Management Projects Act.  2.Forest and Rangeland Renewable Resources Planning Act of 1974 (a)Consultation regarding land management plansSection 6(d) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)) is amended— 
(1)by striking (d) The Secretary and inserting the following:  (d)Public participation and consultation (1)In generalThe Secretary; and 
(2)by adding at the end the following:  (2)No additional consultation required after approval of land management plans (A)In generalNotwithstanding any other provision of law, no additional consultation shall be required under this subsection or any other provision of law (including section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) with respect to— 
(i)the listing of a species as threatened or endangered, or a designation of critical habitat pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), if a land management plan has been adopted by the Secretary as of the date of designation; or  (ii)any provision of a land management plan adopted as described in clause (i). 
(B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency— (i)regarding a project carried out, or proposed to be carried out, in an area designated as critical habitat pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or 
(ii)with respect to the development of a new land management plan or the revision of an existing land management plan..  (b)Definition of Secretary; conforming amendments (1)Definition of SecretarySection 3(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601(a)) is amended, in the first sentence of the matter preceding paragraph (1), by inserting (referred to in this Act as the Secretary) after Secretary of Agriculture. 
(2)Conforming amendmentsThe Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.) is amended, in sections 4 through 9, 12, 13, and 15, by striking Secretary of Agriculture each place it appears and inserting Secretary.  3.Federal Land Policy and Management Act of 1976Section 202(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(f)) is amended— 
(1)by striking (f) The Secretary and inserting the following:  (f)Public involvement (1)In generalThe Secretary; and 
(2)by adding at the end the following:  (2)No additional consultation required after approval of land use plans (A)In generalNotwithstanding any other provision of law, no additional consultation shall be required under this subsection or any other provision of law (including section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) and section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)), with respect to— 
(i)the listing of a species as threatened or endangered, or a designation of critical habitat, pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), if a land use plan has been adopted by the Secretary as of the date of listing or designation; or  (ii)any provision of a land use plan adopted as described in clause (i). 
(B)Effect of paragraphNothing in this paragraph affects any applicable requirement of the Secretary to consult with the head of any other Federal department or agency— (i)regarding a project carried out, or proposed to be carried out, with respect to a species listed as threatened or endangered, or in an area designated as critical habitat, pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or 
(ii)with respect to the development of a new land use plan or the revision of an existing land use plan..   